United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1616
                                   ___________

Wesley McConnell,                        *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Pioneer Hi-Bred International, Inc.,     *      [PUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                             Submitted: May 16, 2001

                                  Filed: August 15, 2001
                                   ___________

Before LOKEN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Wesley McConnell worked for Pioneer Hi-Bred International, Inc., as a district
sales manager. After Pioneer fired McConnell for poor performance, McConnell
brought this action against Pioneer alleging discrimination based on his mental
disability (bipolar disorder), wrongful termination, and intentional infliction of
emotional distress. The district court* granted summary judgment in Pioneer's favor,
finding McConnell failed to show he was disabled or regarded as disabled, Pioneer

      *
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
gave a nondiscriminatory reason for firing him, and McConnell failed to submit
evidence of conduct or statements inferring that disability discrimination was the
motivating factor in Pioneer's decision to dismiss him. The district court also concluded
the facts did not support actions for wrongful termination or intentional infliction of
emotional distress. On appeal, McConnell argues he is entitled to a jury trial. Having
carefully reviewed the record, we conclude the district court properly viewed the facts
in the light most favorable to McConnell and correctly concluded Pioneer was entitled
to judgment as a matter of law. Assuming McConnell established a prima facie case
of disability discrimination, we agree with the district court that McConnell failed to
present evidence from which a reasonable jury could conclude Pioneer's stated reason
for firing McConnell was a pretext for disability discrimination. We thus affirm for the
reasons stated in the district court's memorandum opinion. See 8th Cir. R. 47B.

JOHN R. GIBSON, Circuit Judge, dissenting.

      I respectfully dissent.

        Assuming, as the court does, that McConnell was disabled, I believe that
McConnell has created a material issue of fact as to pretext. The reasons Pioneer gave
for firing him were (with some variation) that he did not communicate with other
Pioneer employees normally, that he sent his sales representatives inappropriate
motivational material, and that he did not coach his sales representatives. McConnell
presented affidavits from other Pioneer employees that contradict those assertions.
Four men who had worked as sales representatives for McConnell stated that his
coaching was fine, that they appreciated the motivational materials he sent, and that his
personal style was "seldom, if ever, abrasive." A former field sales manager who
supervised McConnell stated that McConnell handled his duties very well. One of the
key incidents cited by Michael Davis, Pioneer's area sales manager, to justify the firing
was a meeting in which McConnell ridiculed another Pioneer employee. That very
same employee described McConnell in his deposition as "one of the most admirable,

                                          -2-
dedicated individuals that I've ever encountered in my lifetime, and going back to those
influential people that I was exposed to in my college or athletic career. Very
motivational with good qualities, not intimidating or dominating qualities."

       This is evidence that the reasons Pioneer gave for firing McConnell were not
only false, but contrived. I believe this case falls within the broad pattern of cases in
which a jury could infer that the use of a pretext proves the fact of discrimination. See
Reeves v. Sanderson Plumbing Prods., Inc., 120 S. Ct. 2097, 2109, 2112 (2000)
(Opinion of the Court and Ginsburg, J., concurring). This is simply not the kind of case
that should be disposed of by summary judgment.

      Therefore, I respectfully dissent.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-